Citation Nr: 1108852	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to nonservice-connected pension benefits.

In the August 2007 VA Form 9, the Veteran requested a hearing before a member of the Board at the RO.  A Travel Board hearing was scheduled for October 23, 2008; however the Veteran failed to appear.


FINDING OF FACT

The Veteran served more than 90 days consecutively during a period of war and is totally and permanently disabled as a result of nonservice-connected disabilities when such are considered with his age, educational level, and prior work history.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total disability rating for nonservice-connected pension purposes have been met.  38 U.S.C.A. §§ 1501(4), 1502(b), 1521, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA shall pay to each Veteran who served for 90 days, a portion of which was during a period of war, and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct, pension benefits as prescribed by law.  38 U.S.C.A. § 1521(a).

In addition to the service requirements, in order to be entitled to nonservice-connected pension, the Veteran must be permanently and totally disabled from nonservice-connected disability not due to the Veteran's own willful misconduct or vicious habits.  38 C.F.R. § 3.3(a)(2)(iv).

The Veteran served for more than 90 days during a period of war.  He served from May 1964 to May 1966 and therefore had service during the Vietnam era.  Thus, he meets the service requirements of 38 U.S.C.A. § 1521(j).  The next determination is whether the Veteran is permanently and totally disabled due to nonservice- connected disabilities.

Total disability will be considered to exist when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation; permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15; see 38 U.S.C.A. § 1502(a)(4).  Thus, section 4.15 establishes an "objective standard" of average impairment in earning capacity, so that a veteran may qualify for VA pension if his or her disability is sufficiently disabling to be permanently and totally disabling for the average person.  Talley v. Derwinski, 2 Vet. App. 282, 287- 288 (1992).

Also, VA regulations provide for a "subjective standard" for nonservice-connected pension; these regulations provide pension eligibility for a Veteran whose disability does not meet the objective criteria but which for that particular Veteran is so incapacitating as to preclude a substantially gainful occupation.  Id. at 288.

Thus, for the purpose of pension, all veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent are rated as permanently and totally disabled.  Such disabled person must be unable to secure or follow a substantially gainful occupation as a result of a single disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

When the above percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the Veteran is found to be unable to secure and follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if the Veteran's disabilities render him or her unemployable.  Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration is not considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the above percentage requirements but is found to be unemployable by reason of his or her disability(ies), age, occupational background and other related factors, the following are authorized to approve on an extra-schedular basis a permanent and total disability rating for pension purposes: the Veterans Service Center Manager; the Pension Management Center Manager; or where regular schedular standards are met as of the date of the rating decision, the rating board.  38 C.F.R. § 3.321(b)(2).

For nonservice-connected pension purposes only, the Veteran was assigned a 20 percent rating for benign prostate hypertrophy.  He was also assigned 10 percent ratings for each of the following: right knee osteoarthritis, left knee osteoarthritis, and hypertension.  Utilizing the Combined Ratings Table in 38 C.F.R. § 4.25, and considering the bilateral factor as required in 38 C.F.R. § 4.26, this results in an overall disability rating of 40 percent for pension purposes.  Therefore, the Veteran does not meet the objective standard, as he does not have a single disability ratable at 60 percent or more, or two or more disabilities totaling 70 percent or more.

However, in addition to the above-listed disabilities, the Board notes that the record includes evidence of a back condition which should be considered for pension purposes.  X-rays of the lumbosacral spine taken during the February 2007 VA examination revealed disc space narrowing at L4-S1 and severe facet osteoarthritis.  Range of motion studies on that examination revealed limited extension of the thoracolumbar spine.  Accordingly, such disability would warrant a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the additional percentage still results in a combined rating of 40 percent for all disabilities under 38 C.F.R. § 4.25.  

After performing the February 2007 VA examination of the Veteran, the examiner opined that the Veteran is employable in any non-physical or non-strenuously physical occupations for which he is qualified.

Based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is totally and permanently disabled as a result of nonservice-connected disabilities.  Although the February 2007 VA examiner concluded that the Veteran is employable in any non-physical, or non-strenuously physical occupations for which he is qualified, the Board notes that several factors, when viewed together, lead to the conclusion that the Veteran is permanently and totally disabled for pension purposes.  First, the Veteran has an 9th or 10th grade education and is currently 66 years old.  Second, the February 2007 VA examiner found that the Veteran is employable only in non-physical or non-strenuously physical occupations for which he is qualified.  However, the Veteran's employment history includes work as a carpenter and brick layer.  These professions are primarily physical in nature, and given the Veteran's age and physical limitations, it appears unlikely that he could obtain and maintain employment in such fields in the future.  Further, due to the Veteran's limited education, it also appears that his capacity to obtain new occupational skills in a non-physical profession is limited.  

Resolving all doubt in the Veteran's favor and upon consideration of 38 C.F.R. § 3.321(b)(2), the above mentioned factors demonstrate that the Veteran is unemployable for the purposes of nonservice-connected pension benefits.  The Board notes that at the agency of original jurisdiction level, the Veterans Service Center Manager or the Pension Management Center Manager are authorized to approve on an extra-schedular basis a permanent and total disability rating for pension purposes.  It appears that the RO contemplated this provision in both the March 2007 rating decision on appeal and the July 2007 statement of the case in denying the Veteran's claim, and the Board may now review that determination on appeal.  Therefore, based on that review and in light of the foregoing discussion, the Board finds that entitlement to nonservice-connected pension benefits is warranted.  See 38 U.S.C.A. § 1521

The Board has also considered entitlement to a nonservice-connected pension based on age under 38 U.S.C.A. § 1513 as the Veteran is now 66 years old.  However, if a veteran is eligible for pension under both this section and 38 U.S.C.A. § 1521, pension shall be paid to the veteran only under section 1521.  38 U.S.C.A. § 1513(b).  In this case, as the Board has concluded that benefits under 38 U.S.C.A. 
§ 1521 are warranted, consideration for a nonservice-connected pension based on age is not appropriate.

ORDER

Entitlement to nonservice-connected pension benefits is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


